Exhibit 13.0 Annual Report to Shareholders Selected Consolidated Financial and Other Data The following table sets forth certain consolidated summary historical financial information concerning the financial position of Clifton Savings Bancorp, Inc. including its subsidiary, Clifton Savings Bank and Clifton Savings Bank’s subsidiary, Botany Inc., for the dates indicated.The financial data is derived in part from, and should be read in conjunction with, the consolidated financial statements and related notes of Clifton Savings Bancorp, Inc. appearing later in this annual report. At March 31, (Dollars in thousands) Financial Condition Data: Total assets $ Loans receivable, net Cash and cash equivalents Securities Deposits FHLB advances Total stockholders’ equity Year Ended March 31, (Dollars in thousands, except per share data) Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses 90 90 Net interest income after provision for loan losses Noninterest income (excluding gains and losses) Net gain on sale and disposal of premises and equipment - Loss on write-down of land for sale ) - Gain on sale of securities - Noninterest expenses Income before income taxes Income taxes Net income $ Basic and diluted earnings per share $ 5 At or For the Year Ended March 31, Performance Ratios: Return on average assets % Return on average equity % Interest rate spread (1) % Net interest margin (2) % Noninterest expense to average assets % Efficiency ratio (3) % Average interest-earning assets to average interest-bearing liabilities x x x x x Average equity to average assets % Basic and diluted earnings per share Dividends per share (4) Dividend payout ratio (4) % Capital Ratios (5): Core (tier 1) capital % Tier 1 risk-based capital % Total risk-based capital % Asset Quality Ratios: Allowance for loan losses as a percent of total gross loans % Allowance for loan losses as a percent of nonperforming loans % Net charge-offs to average outstanding loans during the period % Nonperforming loans as a percent of total gross loans % Nonperforming assets as a percent of total assets % Other Data: Number of: Real estate loans outstanding Deposit accounts Full service customer service facilities 12 11 10 10 10 Represents the difference between the weighted average yield on average interest-earning assets and the weighted average cost of interest-bearing liabilities. Represents net interest income as a percent of average interest-earning assets. Represents noninterest expense divided by the sum of net interest income and noninterest income, including gains or losses on the sale of assets. (4)Reflects only shares of common stock held by stockholders other than Clifton MHC. (5)Ratios are for Clifton Savings Bank only. 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations The objective of this section is to help you understand our views on our results of operations and financial condition.You should read this discussion in conjunction with the consolidated financial statements and notes to the consolidated financial statements that appear later in this annual report. This section contains certain “forward-looking statements” within the meaning of the federal securities laws.These statements are not historical facts, but rather are statements based on Clifton Savings Bancorp, Inc.’s current expectations regarding its business strategies, intended results and future performance.Forward-looking statements are preceded by terms such as “expects,” “believes,” “anticipates,” “intends” and similar expressions. Management’s ability to predict results or the effect of future plans or strategies is inherently uncertain.Factors which could affect actual results include interest rate trends, the general economic climate in the market area in which Clifton Savings Bancorp operates, as well as nationwide, Clifton Savings Bancorp’s ability to control costs and expenses, competitive products and pricing, loan delinquency rates and changes in federal and state legislation and regulation.These factors should be considered in evaluating the forward-looking statements and undue reliance should not be placed on such statements.Clifton Savings Bancorp assumes no obligation to update any forward-looking statements. Operating Strategy We are a retail-oriented financial institution dedicated to serving the needs of customers in our primary market area.We have a long tradition of focusing on the needs of consumers in our community and being an active corporate citizen.We deliver personalized service and respond with flexibility to customer needs, and we believe our community orientation is attractive to our customers and distinguishes us from the large regional banks and other financial institutions that operate in our market area.We intend to maintain this focus as we grow. Retail Products.We seek deposits primarily from our customers in Passaic and Bergen Counties, New Jersey, where our branch offices are located.Our retail deposit products include savings accounts, non-interest and interest bearing checking accounts, money market accounts and certificates of deposit.We intend to increase our future deposits by continuing to offer exceptional customer service, competitive rates, as well as by enhancing and expanding our branch network. Lending Products.We primarily originate owner occupied one- to four-family mortgage loans in our market area, which consists of Passaic, Bergen, Essex, Morris, Hudson and Union Counties in New Jersey.To a much lesser extent, we also originate multi-family and commercial real estate loans, second mortgage and home equity loans, construction to permanent loans and passbook consumer loans.We utilize conservative underwriting strategies for all of our lending products.We originate loans solely for our own portfolio, rather than for sale, and we service all of the loans we originate.To a limited extent, we also purchase loans for our portfolio.We review each loan we purchase using the same conservative underwriting procedures we rely on when originatingown loans. Cost Control.We are very effective at managing our costs of operations.For the year endedMarch 31, 2011, our efficiency ratio was 50.0%, meaning that it costs $0.50 in overhead to produce one dollar of revenue.We have efficiently staffed our branch offices and carefully monitor our operating expenses.In addition, our one- to four-family lending strategy and our effective management of credit risk in our enterprise allows us to service our loan portfolio at efficient levels because it costs less to service a portfolio of performing loans. Asset Quality.We use underwriting standards that are designed to limit our exposure to credit risk, and we have a loan portfolio that primarily consists of owner-occupied, one- to four-family loans.At March 31, 2011, our nonperforming loans as a percentage of total assets were 0.29%. 7 Capital.Our capital ratios are well in excess of the well-capitalized standards set by the Office of Thrift Supervision.We believe that maintaining a strong capital position safeguards the long-term interests of Clifton Savings Bank and our stockholders. Income.We have two primary sources of pre-tax income.The first is net interest income.Net interest income is the difference between interest income (which is the income that we earn on our loans and investments) and interest expense (which is the interest that we pay on our deposits and borrowings). To a much lesser extent, we also recognize pre-tax income from fee and service charge income – the compensation we receive from providing products and services, and the increase in the cash surrender value of bank owned life insurance.Most of our fee and service charge income comes from service charges on deposit accounts and fees for late loan payments.We also earn fee and service charge income from ATM charges and other fees and charges.The cash surrender value of bank owned life insurance is recorded in the consolidated statement of financial condition as an asset and the change in cash surrender value is recorded as non-interest income. Expenses.The expenses we incur in operating our business consist of salary and employee benefits expenses, occupancy expenses, equipment expenses, directors’ compensation, advertising expenses, legal expenses, federal deposit insurance premiums and other miscellaneous expenses. Salary and employee benefits expenses consist primarily of the salaries and wages paid to our employees, payroll taxes and expenses for retirement and other employee benefits.Occupancy expenses, which are the fixed and variable costs of building and related equipment, consist primarily of lease payments, real estate taxes, depreciation charges, maintenance and costs of utilities.Equipment expenses include fees paid to our third-party data processing service, telephone expense and expenses and depreciation charges related to premises and banking equipment.Depreciation of premises and banking equipment is computed using the straight-line method based on the useful lives of the related assets.Estimated lives are 5 to 40 years for building and improvements, 5 to 20 years for land improvements and 2 to 10 years for furnishings and equipment.Leasehold improvements are amortized over the shorter of the useful life of the asset or term of the lease. Other miscellaneous expenses include expenses for accountants and consultants, charitable contributions, insurance, office supplies, printing, postage and other miscellaneous operating expenses. Critical Accounting Policies In reviewing and understanding financial information for Clifton Savings Bancorp, you are encouraged to read and understand the significant accounting policies used in preparing our consolidated financial statements included elsewhere in this annual report. These policies are described in Note 1 of the notes to our consolidated financial statements. The accounting and financial reporting policies of Clifton Savings Bancorp conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry. Accordingly, the consolidated financial statements require certain estimates, judgments, and assumptions, which we believe to be reasonable, based upon the information available. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the periods presented. We consider accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income, to be critical accounting policies.Material estimates that are particularly susceptible to significant changes relate to the determination of the allowance for loan losses, the determination of the liabilities and expenses on our defined benefit plans, and the determination of the amount of deferred income tax assets which are more likely than not to be realized. 8 Allowance for Loan Losses.The allowance for loan losses is a valuation allowance for probable losses inherent in the loan portfolio.We evaluate the need to establish allowances against losses on loans on a monthly basis.When additional allowances are necessary, a provision for loan losses is charged to earnings. Our methodology for assessing the appropriateness of the allowance for loan losses consists of two key elements:specific allowances for identified problem loans and a general valuation allowance on the remainder of the loan portfolio. Specific allowances are established in cases where management has identified significant conditions or circumstances related to a credit that management believes indicate the probability that a loss has been incurred.The general valuation allowance represents a loss allowance which has been established to recognize the inherent losses associated with lending activities, but which, unlike specific allowances, has not been allocated to particular problem assets.Risk factors are based on our historical loss experience and may be adjusted for significant current factors that, in management’s judgment, affect the collectability of the portfolio as of the evaluation date.These significant factors may include changes in lending policies and procedures, changes in existing general economic and business conditions affecting our primary lending areas, credit quality trends, collateral value, loan volumes and concentrations, seasoning of the loan portfolio, specific industry conditions within portfolio segments, recent loss experience in particular segments of the portfolio, duration of the current business cycle and bank regulatory examination results. Although we believe that we use the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary based on estimates that are susceptible to change as a result of changes in economic conditions and other factors.In addition, the Office of Thrift Supervision, as an integral part of its examination process, periodically reviews the adequacy of our allowance for loan losses.That agency may require us to recognize adjustments to the allowance based on its judgments about information available to it at the time of its examination. Deferred Income Taxes.We use the asset and liability method of accounting for income taxes.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.If currently available information raises doubt as to the realization of the deferred tax assets, a valuation allowance is established.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.We exercise significant judgment in evaluating the amount and timing of recognition of the resulting tax assets and liabilities.These judgments require us to make projections of future taxable income.The judgments and estimates we make in determining our deferred tax assets are inherently subjective and are reviewed on a continual basis as regulatory and business factors change.Any reduction in estimated future taxable income may require us to record a valuation allowance against our deferred tax assets.A valuation allowance that results in additional income tax expense in the period in which it is recognized would negatively affect earnings.Management believes, based upon current facts, that it is more likely than not that there will be sufficient taxable income in future years to realize the deferred tax assets. Defined Benefit Plans. The liabilities and expenses for our defined benefit plans are based upon actuarial assumptions of future events, including interest rates, rates of increase in compensation and the length of time we will have to provide those benefits.Actual results may differ from these assumptions.These assumptions are reviewed and updated annually and management believes the estimates are reasonable. Balance Sheet Analysis General.Total assets increased$54.9 million, or 5.1%, to $1.12 billion at March 31, 2011 from $1.07 billion at March 31, 2010.Loans receivable, net, decreased$35.8 million, or 7.5%, from $477.5 million at March 31, 2010 to $441.7 million at March 31, 2011.The decreaseduring the year ended March 31, 2011 resulted primarily from repayment levels on loans exceeding origination volume.The largest decrease in the loan portfolio was in one-to four-family real estate loans which decreased $35.4 million, or 8.0%.Securities increased $63.2 million, or 12.4%, to $571.1 million at March 31, 2011 from $507.9 million at March 31, 2010 due to the funds generated from the increase in deposits being primarily invested into these types of products.Bank owned life insurance increased by $3.9 million to $26.7 million at March 31, 2011 from $22.8 million at March 31, 2010.Clifton Savings Bank determined that it is in its best interest to recover and/or offset certain costs associated with employee benefit programs sponsored by Clifton Savings Bank as well as provide selected management with pre-retirement supplemental death benefits, and that bank owned life insurance would be an effective vehicle to accomplish such cost recoveries.Thebenefit costs to be recovered include Clifton Savings Bank’s annual group medical insurance expenses.Management projected the future costs of such benefits on an “after-tax” basis using conservative assumptions regarding future increases.There are regulatory limitations on the amount of bank owned life insurance that can be purchased.Based upon Clifton Savings Bank’s Tier 1 regulatory capital at March 31, 2011, Clifton Savings Bank’s ownership of $26.7 million of bank owned life insurance did not exceed its regulatory maximum of $39.9 million.Other assets increased approximately $1.3 million for the year ended March 31, 2011 primarily due to the transfer from premises and equipment of land held for sale which totaled $760,000 at March 31, 2011.Deposits increased $79.2 million, or 10.5%, to $837.4 million at March 31, 2011 from $758.2 million at March 31, 2010. 9 Total assets increased $107.9 million, or 11.2%, to $1.07 billion at March 31, 2010 from $959.8 million at March 31, 2009.Loans receivable, net, increased $9.0 million, or 1.9%, from $468.5 million at March 31, 2009 to $477.5 million at March 31, 2010.Securities increased $113.5 million to $507.9 million at March 31, 2010 from $394.4 million at March 31, 2009 due to purchases of securities totaling $276.8 million¸ partially offset by maturities, calls and repayments totaling $163.7 million.Asset growth was funded through increases in deposits of $124.6 million, or 19.7%, to $758.2 million at March 31, 2010 from $633.6 million at March 31, 2009.Other assets increased approximately $2.4 million for the year ended March 31, 2010 primarily due to an increase of $2.3 million in prepaid FDIC insurance. Clifton Savings Bancorp has repurchased 4.9 million shares of its stock in conjunction with its repurchase programs since its initial public offering.All repurchased stock is carried on Clifton Savings Bancorp’s balance sheet as treasury stock.Clifton Savings Bancorp has repurchased stock because it has had the capital to do so and believed it was a good investment given the price at which Clifton Savings Bancorp’s stock has traded. Loans.Our primary lending activity is the origination of loans secured by real estate.We originate real estate loans secured by one- to four-family homes, and to a much lesser extent, multi-family and commercial real estate and construction loans.At March 31, 2011, real estate mortgage and construction loans totaled $432.9 million, or 97.3% of total loans, compared to $466.5 million, or 97.2% of total loans, at March 31, 2010.The decreasein these loans during the year ended March 31, 2011 was due to repayment levels on loans exceeding origination volume. At March 31, 2010, real estate mortgage and construction loans totaled $466.5 million, or 97.2% of total loans compared to $453.7 million, or 96.6% of total loans at March 31, 2009, and $406.0 million, or 96.3% of total loans at March 31, 2008.The increasein these loans during the year ended March 31, 2010 was due to continued competitive pricing and consistent loan origination volume, along with the purchase of $2.9 million in loans, all of which are secured by residential real estate properties located within the State of New Jersey. At March 31, 2011, the outstanding balance of loans which were purchased and are serviced by other institutions totaled $29.2 million. The largest segment of our mortgage loan portfolio is one- to four-family loans.At March 31, 2011 and 2010, one- to four-family loans totaled $405.6 and $441.0 million, respectively, and represented 93.7% and 94.5% of total real estate loans and 91.2% and 91.9% of total loans, respectively.One- to four-family mortgage loansdecreased $35.4 million, or 8.0%, during the year ended March 31, 2011 and increased$10.0 million, or 2.3%, during the year ended March 31, 2010. To a much lesser extent, we originate multi-family and commercial real estate loans, which totaled $24.8 million and $24.6 million, and represented 5.6% and 5.1% of total loans as of March 31, 2011 and March 31, 2010, respectively.Multi-family and commercial real estate loans increased $259,000, or 1.1%, during the year ended March 31, 2011 and increased $2.7 million, or 12.3%, during the year ended March 31, 2010. We also originate consumer loans which include second mortgage loans, loans secured by passbook or certificate accounts and home equity lines of credit.Consumer loans totaled $11.5 million and $13.1 million and represented 2.6% and 2.7% of total loans at March 31, 2011 and 2010, respectively. 10 The following table sets forth the composition of our loan portfolio at the dates indicated. At March 31, (Dollars in thousands) Amount Percent Amount Percent Amount Percent Real estate loans: One- to four-family $ % $ % $ % Multi-family and commercial Construction Total real estate loans Consumer loans: Second mortgage loans Passbook or certificate loans Equity lines of credit Total consumer loans Other loans Total gross loans % % % Loans in process ) ) ) Net premiums and discounts and deferred loan fees (costs) ) Allowance for loan losses ) ) ) Total loans receivable, net $ $ $ At March 31, (Dollars in thousands) Amount Percent Amount Percent Real estate loans: One- to four-family $ % $ % Multi-family and commercial Construction Total real estate loans Consumer loans: Second mortgage loans Passbook or certificate loans Equity lines of credit Total consumer loans Other loans Total gross loans % % Loans in process ) ) Net premiums and discounts and deferred loan fees (costs) Allowance for loan losses ) ) Total loans receivable, net $ $ 11 The following tables set forth certain information at March 31, 2011 regarding the dollar amount of principal repayments becoming due during the periods indicated for loans.The tables do not include any estimate of prepayments which significantly shorten the average life of all loans and may cause our actual repayment experience to differ from that shown below.Demand loans having no stated schedule of repayments and no stated maturity are reported as due in one year or less. At March 31, 2011 (In thousands) One- to Four- Family Real Estate Multi-Family and Commercial Real Estate Construction Consumer Loans Other Loans Total Loans Amounts due in: One year or less $ $ - $ More than one to three years - 25 More than three to five years - - 30 More than five to ten years - - More than ten to fifteen years - - More than fifteen years - - Total $ The following table sets forth the dollar amount of all loans at March 31, 2011 that are due after March 31, 2012, respectively, and have either fixed interest rates or floating or adjustable interest rates.The amounts shown below exclude applicable loans in process and net premiums and discounts and deferred loan fees (costs), and includes $3.2 million of nonperforming loans at March 31, 2011. (In thousands) Fixed-Rates Floating or Adjustable-Rates Total at March 31, 2011 Real estate loans: One- to four-family $ $ $ Multi-family and commercial Construction - Consumer loans Other loans 55 - 55 Total $ $ $ 12 The following table sets forth loan origination and purchase and sale activity. There was a transfer of $186,000 to real estate owned during the year ended March 31, 2011.There were no transfers to real estate owned during any of the other periods presented. Year Ended March 31, (Dollars in thousands) Total gross loans at beginning of period $ Originations: Real estate loans: One- to four-family Multi-family Commercial Construction Total real estate loans Consumer loans: Home equity lines of credit Second mortgage loans Passbook or certificate loans Total consumer loans Other loans 30 — 5 — Total loans originated Loans purchased Principal payments and repayments ) Total gross loans at end of period $ Securities.Our securities portfolio consists primarily of Federal agency debt securities with maturities of fifteen years or less and mortgage-backed securities with stated final maturities of thirty years or less.At March 31, 2011, securitiesincreased $63.2 million, or 12.4%, to $571.1 million from $507.9 million at March 31, 2010.Securities increased $113.5 million, or 28.8%, in the year ended March31, 2010. The increase for both years was the result of the funds generated from the increase in deposits being mainly invested into these types of securities.All of our mortgage-backed securities were issued by either the Federal National Mortgage Association, Federal Home Loan Mortgage Corporation or Governmental National Mortgage Association. 13 The following table sets forth the amortized cost and fair value of our securities portfolio at the dates indicated. At March 31, (In thousands) Amortized Cost Fair Value Amortized Cost Fair Value Amortized Cost Fair Value Securities available-for-sale: Federal agency debt securities: Federal National Mortgage Association $ Federal Home Loan Mortgage Corporation — Mortgage-backed securities: Federal National Mortgage Association Federal Home Loan Mortgage Corporation Total securities available-for-sale $ Securities held-to-maturity: Federal agency debt securities: Federal National Mortgage Association $ Federal Home Loan Mortgage Corporation Federal Home Loan Banks Federal Farm Credit Banks — Mortgage-backed securities: Federal National Mortgage Association Federal Home Loan Mortgage Corporation Governmental National Mortgage Association Total securities held-to-maturity $ Total $ At March 31, 2011, we did not own any securities, other than U.S. Government and agency securities, that had an aggregate book value in excess of 10% of our total capital on that date. 14 The following table sets forth the contractual maturities and weighted average yields of securities at March 31, 2011.Certain mortgage-backed securities have interest rates that are adjustable and will reprice annually within the various maturity ranges.These annual repricings are not reflected in the table below.At March 31, 2011, the amortized cost of mortgage-backed securities with adjustable rates totaled $13.9 million.We had no tax-exempt securities at March 31, 2011.In addition, at March 31, 2011, we did not have any securities with maturities of less than one year. More Than One Year to Five Years More Than Five Years to Ten Years More Than Ten Years Total (Dollars in thousands) Amortized Cost Weighted Average Yield Amortized Cost Weighted Average Yield Amortized Cost Weighted Average Yield Amortized Cost Weighted Average Yield Securities available for sale: Federal agency debt securities: Federal National Mortgage Association 1.50% $- - % $- - % 1.50% Federal Home Loan Banks - Mortgage-backed securities: Federal National Mortgage Association - - Federal Home Loan Mortgage Corporation - - Securities held to maturity: Federal agency debt securities: Federal National Mortgage Association Federal Home Loan Mortgage Corporation Federal Home Loan Banks Federal Farm Credit Banks - Mortgage-backed securities: Federal National Mortgage Association 48 Federal Home Loan Mortgage Corporation 78 Governmental National Mortgage Association - - 98 Total 2.12% 3.46% 4.14% 3.73% 15 Deposits.Our primary source of funds is our deposit accounts.The deposit base is comprised of non-interest-bearing demand, NOW accounts, which include high yield (Crystal) checking, passbook and statement savings, club, money market and certificates of deposit.These deposits are provided primarily by individuals within our market area.We do not use brokered deposits as a source of funding.Deposits increased $79.2 million, or 10.5%, to $837.4 million at March 31, 2011 from $758.2 million at March 31, 2010.Deposits increased $124.6 million, or 19.7%, in the year ended March 31, 2010.The increase in deposits during the year ended March 31, 2011 was primarily the result of competitive pricing and the opening of two new branches in Lyndhurst and Woodland Park, New Jersey during the past year.The increase in deposits during the year ended March 31, 2010 was primarily the result of competitive pricing and the opening of our Fair Lawn, New Jersey branch. The following table sets forth the balances of our deposit products at the dates indicated. At March 31, (In thousands) Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Demand accounts: Non-interest-bearing $ % $ % $ % Crystal Checking NOW Super NOW 93 98 Money market Savings and club accounts Certificates of deposit Total Deposits $ % $ % $ % The following table sets forth the time deposits classified by rates at the dates indicated. At March 31, (Dollars in thousands) 0.00 — 1.00% $ $
